Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Dempe v. Coastal International, Inc., case No. 1-17-2357 (08/24/18). The appellate court is directed to consider the effect of this Court's opinion in Sperl v. Henry, 2018 IL 123132, on the issue of whether the circuit court erred in assessing Coastal International, Inc. for postjudgment interest on the judgment against Global Experience Specialists, Inc., and determine if a different result is warranted.